DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              P.A., the father,
                                 Appellant,

                                     v.

               GUARDIAN AD LITEM and DEPARTMENT
                   OF CHILDREN AND FAMILIES,
                            Appellees.

                              No. 4D19-3503

                              [April 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose A. Izquierdo, Judge; L.T. Case No. 2011-001725
CJ-DP.

  Bernard R. Appleman of Law Office of Bernard R. Appleman, Fort
Lauderdale, for appellant.

   Thomasina F. Moore and Samantha Costas Valley of the Florida
Statewide Guardian ad Litem Office, Tallahassee, for appellee Guardian ad
Litem.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee Department of
Children and Families.

PER CURIAM.

   Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.